[Cite as Allen v. Bur. of Motor Vehicles, 2011-Ohio-3855.]



                                       Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




DAWANNA M. ALLEN

        Plaintiff

        V.

BUREAU OF MOTOR VEHICLES

        Defendant


        Case No. 2010-10793-AD


Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                          FINDINGS OF FACT
        {¶ 1} On September 10, 2010, plaintiff, DaWanna M. Allen, was stopped and
detained by a Columbus, Ohio police officer. The officer listed the reason for stopping
plaintiff and her vehicle as “random noncompliance” pursuant to section 2141.11(A) of
the Columbus City Traffic Code (copy of citation submitted). The officer apparently
checked plaintiff’s driver’s license status and communicated to her that it was listed by
defendant, Bureau of Motor Vehicles (BMV), as suspended due to failure to prove
financial responsibility (automobile insurance coverage).           Evidently, BMV had
suspended plaintiff’s license for plaintiff’s alleged failure to provide proof of automobile
insurance on or before August 31, 2010. Incident to the traffic stop, plaintiff’s driver’s
license was seized and plaintiff was directed to appear at Franklin County Municipal
Court on September 20, 2010. Plaintiff asserted the suspension was in error, her court
case was dismissed, and that although she was not charged a reinstatement fee, she
did incur work loss, court costs, travel expenses, and inconvenience.                         In addition,
plaintiff contended her driver’s license had not yet been returned to her.
        {¶ 2} Plaintiff filed this complaint seeking to recover $295.08, for work loss and
court costs. Plaintiff also seeks recovery of the $25.00 filing fee which was paid when
the complaint was filed. In addition, plaintiff requests an unspecified amount of damages
for travel, gas, and inconvenience.
        {¶ 3} Defendant filed an investigation report stating, on June 4, 2010, a letter
was mailed by its agent to plaintiff requiring her to show proof of financial responsibility
for an automobile owned by and registered to her.1                     Defendant randomly selected
plaintiff to receive the insurance coverage verification correspondence. Defendant's
mailing was done pursuant to statutory and administrative regulation authority.2 Ohio


        1
           Defendant did not submit a copy of the letter with the investigation report.
        2
            R.C. 4509.101which prohibits operation of a motor vehicle without proof of financial
responsibility states in relevant part:
         “(A) (1) No person shall operate, or permit the operation of, a motor vehicle in this state, unless
proof of financial responsibility is maintained continuously throughout the registration period with respect
to that vehicle, or, in the case of a driver who is not the owner, with respect to that driver's operation of
that vehicle.
         “* * *.
         “(3) A person to whom this state has issued a certificate of registration for a motor vehicle or a
license to operate a motor vehicle or who is determined to have operated any motor vehicle or permitted
the operation in this state of a motor vehicle owned by the person shall be required to verify the existence
of proof of financial responsibility covering the operation of the motor vehicle or the person's operation of
the motor vehicle under any of the following circumstances:
         “* * *.
         “(C) Whenever, in accordance with rules adopted by the registrar, the person is randomly
selected by the registrar and requested to provide such verification.”
         Ohio Adm. Code 4501:1-2-07. Requiring proof of financial responsibility by random selection
states, in part:
         “(A) This rule governs procedures adopted by the registrar of motor vehicles requiring proof of
financial responsibility by random selection.
         “(B) The bureau of motor vehicles (BMV) vehicle registration data file shall be the original source
from which random selections shall be made.
         “(C) The registrar shall designate the types and classes of vehicles which shall be included in the
random selection. Initially, the registrar shall limit selection to passenger cars and noncommercial
vehicles, except farm trucks. One year after the random selection begins, and annually thereafter, the
registrar may determine whether any types or classes of vehicles shall be added to or deleted from the
selection process.
         “(D) The registrar shall prescribe the number of vehicles to be selected on a random basis. The
number may be a stated number or a stated percentage of the vehicles registered in the vehicle types
and classes designated by the registrar. Initially, five percent of the designated types and classes of
vehicles shall be selected. One year after the random selection begins, and periodically thereafter, the
registrar may increase or decrease the number of vehicles selected.
         “(E) The registrar shall prescribe the method to be used to assure random selection. The method
Adm. Code 4501:1-2-08 governs the random selection suspension procedure, and
states, in relevant part:
       {¶ 4} “(A) The registrar of motor vehicles shall send a written notice by regular
mail to the owner of each vehicle randomly selected in accordance with rule 4501:1-2-
07 of the Administrative Code. The notice shall identify the vehicle selected and shall
inform the owner that the owner is required to submit proof showing financial
responsibility coverage was in effect with respect to the selected vehicle on the date
specified by the registrar. The notice shall inform the owner of the methods and
procedures for submitting proof of financial responsibility coverage and shall specify that
the proof of financial responsibility shall be submitted within twenty-one days of the
mailing of the notice. The notice may also contain such other information as the
registrar may prescribe.
       {¶ 5} “* * *
       {¶ 6} “(C) If the owner of a vehicle randomly selected pursuant to rule 4501:1-2-
07 of the Administrative Code, within twenty-one days of the mailing of the notice, fails
to respond to the notice, fails to give acceptable evidence that the vehicle is exempt, or
fails to give acceptable proof of financial responsibility, the registrar shall order the
suspension of the license of the person required under division (A)(2)(a) of section
4509.101 of the Revised Code and the impoundment of the person's certificate of
registration and license plates required under division (A)(2)(b) of section 4509.101 of
the Revised Code, effective no less than fifty-six days after the date of the mailing of
notice of suspension. The notice of suspension also shall notify the person that the
person must present the registrar with proof of financial responsibility, submit evidence
acceptable to the registrar showing that the vehicle is exempt, or surrender to the
registrar the person's certificate of registration, license plates, and license. The notice of
suspension shall be in writing and shall be sent to the person at the person's last known
address as shown on the records of the bureau of motor vehicles. The person, within
twenty-one days after the date of the mailing of the notice of suspension, shall present

may employ the use of a computer program or any other reasonable method the registrar determines will
assure a fair and representative random selection.
        “(F) The registrar may determine that certain vehicles shall be exempt from the random selection
process. Vehicles which may be exempted may include, but are not limited to: * * *.”
proof of financial responsibility, or submit evidence showing that the vehicle is exempt,
together with any other information the person considers appropriate.
       {¶ 7} “(D) If the registrar does not receive proof, or the person does not give
acceptable evidence that the vehicle is exempt in accordance with this rule, within
twenty-one days, the registrar shall send a second notice of suspension to the person
by certified mail return receipt requested. If the first notice of suspension is returned as
not deliverable, the registrar shall make reasonable efforts to determine if the owner's
address has changed before sending the second notice of suspension. The second
notice of suspension shall contain the most recent address for the person as
determined by the registrar, the same or similar information, and the same suspension
date as the original notice of suspension unless the registrar determines that a different
suspension date is necessary to give the person adequate notice. The second notice of
suspension shall give the person an additional period of no less than fourteen days in
which to present the registrar with proof of financial responsibility, or submit evidence
acceptable to the registrar showing that the vehicle is exempt, together with any other
information the person considers appropriate.
       {¶ 8} “(E) If the registrar does not receive acceptable proof and the person does
not give acceptable evidence that the vehicle is exempt in accordance with this rule, the
person shall surrender the certificate of registration, license plates, and license to the
registrar no later than the date of suspension and the registrar shall permit the order of
the suspension of the license of the person and the impoundment of the person's
certificate of registration and license plates to take effect.
       {¶ 9} “(F) In the case of a person who presents, within the periods specified in
this rule, documents to show proof of financial responsibility, the registrar shall
terminate the order of suspension and the impoundment of the registration and license
plates required under division (A)(2)(b) of section 4509.101 of the Revised Code and
shall send written notification to the person, at the person's last known address as
shown on the records of the bureau.”
       {¶ 10} According to defendant, plaintiff did not respond to the first notice.
Defendant stated its agent mailed plaintiff a second notice on July 7, 2010, (copy
submitted) notifying plaintiff her driving and vehicle registration privileges would be
suspended beginning on August 31, 2010. Plaintiff was afforded a twenty-one day
period to submit proof of financial responsibility. Defendant related plaintiff again failed
to respond. Thus, on August 6, 2010, BMV, through its agent, sent plaintiff a second
notice of suspension (copy submitted) notifying plaintiff her driving and registration
privileges “will be suspended” starting August 31, 2010.                    This notice was sent by
certified mail, return receipt requested, and plaintiff signed the certified mail receipt
(copy submitted) on August 7, 2010. The notice also granted plaintiff a final twenty-one
day period to provide proof of financial responsibility and directed plaintiff to mail such
proof to BMV at a post office box address in Columbus Ohio.
        {¶ 11} Defendant acknowledged plaintiff mailed her insurance information (copy
of envelope postmarked August 26, 2010 submitted) to an agent of BMV at a post office
address in Richfield, Ohio.           Defendant asserted the mailing apparently was then
forwarded to the Columbus location. Defendant acknowledged the following: “BMV did
not receive and process this mailing until September 21, 2010.”                             According to
defendant, “the address Plaintiff used was the mailing address for [defendant’s]
processing agent, RMS, a private contractor providing mailing services for BMV
pursuant to O.A.C. 4501:1-2-08(K).”3 Defendant explained that normally, “RMS would
have electronically entered Plaintiff’s insurance in Defendant BMV’s records on the next
business day after it was received by RMS. However, at the time in question, BMV was
transitioning from RMS as its processing agent, to a new processing agent, PASCO, of
Hudson, Ohio. At that time, RMS was forwarding mail received by it at the Richfield
address to BMV at its Columbus address. Defendant BMV admits that this temporary
mail forwarding process may have delayed BMV’s processing of Plaintiff’s August 26,
2010, proof of insurance mailing. Nevertheless, Defendant BMV asserts that Plaintiff’s
own negligence was the proximate cause of Plaintiff’s claimed damages.”
        {¶ 12} Plaintiff did not file a response.
        {¶ 13} Defendant apparently suspended plaintiff's driver's license for failure to
prove financial responsibility and that suspension was in effect on September 10, 2010,


        3
           (K) In carrying out his duties under this rule, the registrar may contract with outside sources to
process any information, send and receive any notices, and take any actions on behalf of the registrar as
the registrar may prescribe.
when plaintiff received a citation from a police officer. Defendant admitted it removed
the suspension on September 12, 2010, after plaintiff personally appeared at a BMV
location in Columbus, Ohio and provided proof of financial responsibility.
       {¶ 14} After reviewing all the information contained in defendant's investigation
report, the court finds defendant's assertions are not particularly persuasive. The court
finds that in all likelihood, the address for RMS which was used by plaintiff was listed on
the original notice mailed to plaintiff on June 4, 2010. In addition, the court finds that
defendant has failed to prove it did not receive plaintiff’s submission verifying financial
responsibility within the requisite time period. "’Notice to an agent of [a corporation]
entrusted with the management of its business is notice to the corporation in
transactions conducted by such agent acting for the corporation, in the scope of his
authority, whether the knowledge of the agent was acquired in the course of the
particular dealing or on some prior occasion." First Nat'l Bank v. Burns (1913), 88 Ohio
St. 434, 444, 103 N.E. 93, quoting Craige et al. v. Hadley (1885), 99 N. Y. 131, 1 N.E.
537. Likewise, the court finds that notice to BMV’s agent constitutes notice to BMV.
See Garcia v. Bureau of Motor Vehicles (2001), 2001-01515-AD. Defendant has failed
to prove plaintiff did not submit proof of financial responsibility within the required time
set forth in the final notice received by plaintiff on August 7, 2010. Accordingly, the
court finds defendant's action in suspending plaintiff's driver's license was misguided,
erroneous, and unfounded.
       {¶ 15} Plaintiff has indicated she had no knowledge her license had been
suspended until September 10, 2010, when she was stopped and issued a citation.
Plaintiff professed the erroneous suspension notice caused her suffering and
inconvenience with her employer, and that without her license she has difficulty making
purchases which require proof of age or other forms of identification.         Additionally,
plaintiff offered substantial proof of her damages claimed with the exception of her travel
expenses.    Specifically, plaintiff provided documentation of her hourly wage, hours
missed to attend court, and the amount paid for court costs.       Since plaintiff's license
was suspended and she was issued a citation, she obviously was forced to lose a day's
wages in order to clear her license suspension.         Finally, plaintiff has presented a
situation where it is readily discernible that she suffered mental anxiety and humiliation
from the events of September 10, 2010, and its aftermath.
                                    CONCLUSIONS OF LAW
       {¶ 16} Resulting damages may be recovered when a plaintiff proves, by a
preponderance of the evidence, her driver's license was erroneously listed as
suspended by defendant. Ankney v. Bureau of Motor Vehicles (1998), 97-11045-AD;
Serbanescu v. Bureau of Motor Vehicles (1994), 93-15038-AD; Black v. Bureau of
Motor Vehicles (1996), 95-01441-AD. These damages must directly flow from
defendant's failure to convey accurate information. Henighan v. Ohio Dept. of Public
Safety (1997), 97-01619-AD; Jordan v. Bureau of Motor Vehicles (1998), 97-10341-AD.
       {¶ 17} Plaintiff has proven, by a preponderance of the evidence, that her driver's
license was improperly listed as suspended by defendant. McGee v. Ohio Bureau of
Motor Vehicles (1997), 97-03999-AD. Defendant is liable to plaintiff for damages plaintiff
can prove resulted from defendant's failure to provide correct information. Partlow v.
Bureau of Motor Vehicles (1997), 97-07820-AD. In the instant claim, plaintiff has proven
her work loss resulted from negligence attributable to defendant.
       {¶ 18} Emotional distress, embarrassment and humiliation are recognized
elements of damages and, thus, compensable by this court. Ankney. The assessment
of damages is a matter within the province of the trier of fact. Litchfield v. Morris (1985),
25 Ohio App. 3d 42, 25 OBR 115, 495 N.E.2d 462. Where the existence of damage is
established, the evidence need only tend to show the basis for the computation of
damages to a fair degree of probability. Brewer v. Brothers (1992), 82 Ohio App. 3d
148, 611 N.E.2d 492. Only reasonable certainty as to the amount of damages is
required, which is that degree of certainty of which the nature of the case admits.
Bemmes v. Pub. Emp. Retirement Sys. Of Ohio (1995), 102 Ohio App. 3d 782, 658
N.E.2d 31. Defendant is liable to plaintiff for her work loss, court costs, and emotional
distress, which the trier of fact has calculated at $360.00. Defendant is also liable to
plaintiff for the $25.00 filing fee, pursuant to the holding in Bailey v. Ohio Department of
Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E.2d 990. Bumpus v.
Bur. of Motor Vehicles, Ct. of Cl. No. 2004-01117-AD, 2004-Ohio-4589.
                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




DAWANNA M. ALLEN

      Plaintiff

      v.

BUREAU OF MOTOR VEHICLES

      Defendant

      Case No. 2010-10793-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION

      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $385.00, which includes the filing fee. Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Deputy Clerk

Entry cc:

Dawanna M. Allen                        John R. Guldin
2120 Pepper Street                      Department of Public Safety
Columbus, Ohio 43219                    Legal Services
                                        1970 West Broad Street
                               P.O. Box 182081
                               Columbus, Ohio 43218-2081

SJM/laa
3/30
Filed 4/21/11
Sent to S.C. reporter 8/5/11